

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.
 


 
DEED OF TRUST, SECURITY AGREEMENT,
 
ASSIGNMENT OF LEASES AND RENTS AND FIXTURE FILING
 
 
Dated as of October 24, 2006
 
By
 
THE BOMBAY COMPANY, INC.,
 
as Grantor
 
To
 
JACK RATTIKIN, JR.,
 
as Trustee
 
For the Benefit of
 
GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent,
 
as Beneficiary
 
related to the following premises:
 
550 Bailey Avenue
 
Fort Worth, Texas 76107
 


 
THIS DEED OF TRUST SECURES FUTURE ADVANCES
 


 

--------------------------------------------------------------------------------





DEED OF TRUST, SECURITY AGREEMENT,
 
ASSIGNMENT OF LEASES AND RENTS AND FIXTURE FILING
 
THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENT AND
FIXTURE FILING (this “Deed of Trust”), dated as of October 24, 2006, is executed
and delivered by THE BOMBAY COMPANY, INC., a Delaware corporation, with an
address at 550 Bailey Avenue, Fort Worth, Texas 76107 (“Grantor”), to JACK
RATTIKIN, JR., an individual and resident of the State of Texas, having an
address at 201 Main Street, Suite 800, Fort Worth, Texas 76102, his successors
or substitutes (“Trustee”), for the benefit of GENERAL ELECTRIC CAPITAL
CORPORATION, in its capacity as Administrative Agent and Collateral Agent for
the Lenders and the L/C Issuers (as defined in the Credit Agreement referred to
below) (in such capacity, “Administrative Agent”), having an address of Post
Office Box 5201, Norwalk, Connecticut 06856, Attention: Bombay Account Manager
(Administrative Agent, together with its successors and assigns, “Beneficiary”).
 
RECITALS
 
WHEREAS, pursuant to the Credit Agreement, dated as of even date herewith (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among Grantor and each of Parent’s
Subsidiaries party thereto (collectively, the “Borrowers”), the Lenders and L/C
Issuers party thereto and Administrative Agent, as administrative and collateral
agent for the Lenders and L/C Issuers, and GE Canada Finance Holding Company, as
Canadian Agent, the Lenders and L/C Issuers have severally agreed to make
extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;
 
WHEREAS, Grantor is the owner and holder of fee simple title in and to all of
the real estate located in Tarrant County, State of Texas, more fully described
in Exhibit A attached hereto (the “Premises”), which Premises is a portion of
the Property described below; and
 
WHEREAS, it is a condition to the obligation of the Lenders and the L/C Issuers
to make their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantor shall have executed and delivered this Deed of Trust
to the Administrative Agent;
 
NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and the Administrative Agent to enter into the Credit Agreement and
to induce the Lenders and the L/C Issuers to make their respective extensions of
credit to the Borrowers thereunder, Grantor hereby agrees with the
Administrative Agent as follows:
 
        ARTICLE 1  
DEFINITIONS
 
Section 1.1  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein have the meanings given to them in the Credit
Agreement. As used herein, the following terms shall have the following
meanings:
 
(a)  “Administrative Agent” has the meaning set forth in the Preamble.
 
1

--------------------------------------------------------------------------------


(b)  “Building Service Equipment” means all apparatus, fixtures and articles of
personal property owned by Grantor now or hereafter attached to or used or
procured for use in connection with the operation or maintenance of any
building, structure or other improvement located on or included in the Property
(except apparatus, fixtures or articles of personal property belonging to
lessees or other occupants of such building or to persons other than Grantor
unless the same be abandoned by any such lessee or other occupant or person),
together with any and all replacements thereof and additions thereto.
 
(c)  “Deed of Trust” has the meaning set forth in the Preamble.
 
(d)  “Grantor” means the person or persons named at the beginning of this
instrument as Grantor, and any subsequent owner or owners of the Property.
 
(e)  “Indebtedness” means (1) the Obligations, and (2) all other indebtedness,
obligations and liabilities now or hereafter existing of any kind of Grantor or
any Loan Party to Beneficiary or any of the Secured Parties pursuant to or in
connection with the Credit Agreement. The Credit Agreement contains a revolving
credit facility which permits Grantor to borrow certain principal amounts, repay
all or a portion of such principal amounts, and reborrow the amounts previously
paid to the Secured Parties, all upon satisfaction of certain conditions stated
in the Credit Agreement. This Deed of Trust secures all advances and readvances
under the revolving credit facility of the Credit Agreement.
 
(f)  “Permitted Encumbrances” means the encumbrances listed on Exhibit B to this
Deed of Trust and incorporated herein by reference as if fully set out herein
and the Permitted Liens.
 
(g)  “Property” means all of the described property, rights, privileges,
interests and franchises more particularly described in paragraphs (a) through
(i) below:
 

(1)  
the Premises;

 

(2)  
all and singular the tenements, hereditaments, easements, appurtenances,
passages (and all waters, water courses and riparian rights, if any), pipes,
conduits, electrical and other utility lines, other rights, liberties and
privileges thereof or in any way now or hereafter appertaining to the Premises,
including any other claim at law or in equity as well as any after acquired
title, franchise or license and the reversion and reversions and remainder and
remainders thereof, and all of the estate, right, title, claim or demand
whatsoever of Grantor therein and in the streets, ways and areas adjacent
thereto;

 

(3)  
all buildings and other improvements of every kind and description now or
hereafter erected or placed on the Premises or any part thereof owned by the
Grantor (the “Improvements”);

 

(4)  
all of the right, title and interest of Grantor in and to all materials intended
for construction, reconstruction, alteration and repairs of such improvements
now or hereafter erected thereon, all of which materials shall be deemed to be
included within the Premises immediately upon the delivery thereof to the
Premises, and all fixtures, Building Service Equipment, and all renewals or
replacements thereof or articles in substitution therefor; it being mutually
agreed that all the aforesaid property owned or to be owned by Grantor and
placed by it on the Premises and such buildings and improvements shall, so far
as permitted by law, be deemed to be affixed thereto and covered by this Deed of
Trust (the “Fixtures”);

 
2

--------------------------------------------------------------------------------



(5)  
all of the estate, right, title and interest now owned or hereafter acquired by
Grantor in and to any and all sidewalks and alleys, and all strips and gores of
land, adjacent to or in connection with the Premises;

 

(6)  
all present and future leases, licenses, concessions, occupancy agreements or
other agreements entered into by Grantor (written or oral) which grant to any
Person a possessory interesting, or the right to use, all or any part of the
Premises or Improvements together with all the rights and privileges of the
Grantor thereunder, together with all related security and other deposits
deposited with Grantor (the “Leases”);

 

(7)  
all of the rents, revenues, royalties, income, proceeds, profits, security and
other types of deposits, and other benefits paid or payable by parties to the
Leases for using, leasing, licensing, possessing, operating from, residing in,
selling or otherwise enjoying the Premises (the “Rents”);

 

(8)  
all insurance policies now or hereafter obtained by the Grantor pursuant to the
provisions of the Deed of Trust, all unearned premiums accrued, accruing or to
accrue thereunder (the “Insurance”);

 

(9)  
all transferable building service, building maintenance, construction,
management and other similar agreements and contracts, written or oral, express
or implied, now or hereafter entered into arising or in any manner related to
the construction, design, improvement, use, operation, occupation, enjoyment,
sale, conversion, or other disposition (voluntary or involuntary) of the
Premises, Fixtures, Improvements or Leases, or any combination thereof,
including all property management agreements, sales contracts, contract
deposits, earnest money deposits, prepaid items and payments due and to become
due thereunder, and further including all payment and performance bonds,
construction guaranties, warranties, construction contracts, architects
agreements, general contract agreements, design agreements, engineering
agreements, technical service agreements, architectural plans and
specifications, sewer and water and other utility agreements, permits,
approvals, licenses, building permits, service contracts, advertising contracts,
purchase orders and equipment leases (the “Property Agreements”);

 
3

--------------------------------------------------------------------------------



(10)  
all awards, damages, remunerations, reimbursements, settlements or compensation
heretofore made or hereafter to be made by any governmental authority pertaining
to any condemnation or other taking (or any purchase in lieu thereof) of all or
any portion of the Land, Improvements, Fixtures, Personalty or Leases (the
“Condemnation Awards”); and

 

(11)  
all proceeds of the conversion, voluntary or involuntary, of any of the
foregoing into cash or liquidated claims, including, but without limitation,
proceeds of insurance, and proceeds of condemnation awards and awards for
restriction of access to, or change of grade of, streets, and all accessions,
replacements and substitutions of the foregoing of every type and all proceeds
and products thereof (the “Proceeds”). As used in this Deed of Trust, the term
“Property” shall mean all or, where the context permits or requires, any portion
of the above or any interest of Grantor therein.

 
(h)  “Rider” means the Deed of Trust Rider attached hereto as Exhibit C.
 
(i)  “Trustee” has the meaning set forth in the Preamble.
 
(j)  “UCC” means The Uniform Commercial Code of Texas.
 
Section 1.2  References to “Sections” shall be to Sections of this Deed of Trust
unless otherwise specifically provided. Section headings in this Deed of Trust
are included herein for convenience of reference only and shall not constitute a
part of this Deed of Trust for any other purpose or be given any substantive
effect. The rules of construction set forth in the Credit Agreement shall be
applicable to this Deed of Trust mutatis mutandis. If any conflict exists
between this Deed of Trust and the Credit Agreement, the Credit Agreement shall
govern. Capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.
 
Section 1.3  The covenants, agreements, conditions, definitions, representations
and warranties contained in the Rider and all references to covenants,
agreements, conditions, definitions, representations and warranties contained in
this Deed of Trust shall be deemed to include the covenants, agreements,
conditions, representations and warranties contained in said Rider.
 
4

--------------------------------------------------------------------------------


      ARTICLE 2  
GRANT
 
Section 2.1  To secure the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Indebtedness, Grantor has GRANTED, MORTGAGED, BARGAINED, ASSIGNED, SOLD AND
CONVEYED, and by these presents does GRANT, MORTGAGE, BARGAIN, ASSIGN, SELL AND
CONVEY WITH POWER OF SALE, to Trustee, the Property, subject only to Permitted
Encumbrances. TO HAVE AND TO HOLD the Property, together with all and singular
the rights and appurtenances thereto in any wise belonging, unto the Trustee,
his substitutes or successors, forever, in trust, however, for the benefit of
Beneficiary and its successors and assigns, upon the terms, provisions and
conditions herein set forth.
 
      ARTICLE 3  
REMEDIES
 
Section 3.1  Grantor specifically agrees that after any sale under this Deed of
Trust, it, or its successors or assigns, shall be mere tenants at sufferance of
the purchaser of the Property, or any part thereof at such Trustee’s sale, and
that such purchaser shall be entitled to the immediate possession thereof, and
upon failure to surrender possession, the purchaser as landlord, shall have the
right to go into any Justice of the Peace Court in the precinct and county in
which the Property is located, and file an action for forcible entry and
detainer, which action shall lie against Grantor, its successors or assigns, as
tenants of such purchaser. This remedy is cumulative of any and all other
remedies the purchaser may have hereunder or otherwise.
 
Section 3.2  If an Event of Default shall occur, Beneficiary may require Trustee
to sell all or part of the Property, at public auction, to the highest bidder
for cash, at the location designated by the Commissioner’s Court of the county
in which the Property is located, pursuant to Section 51.002, Property Code,
Vernon’s Texas Codes Annotated, or, if no such designation has been made, at the
door of the county courthouse of the county in Texas in which such Property or
any part thereof is situated, between the hours of 10:00 o’clock A.M. and 4:00
o’clock P.M. on the first Tuesday of any month, after giving notice of the time,
place, and terms of said sale and of the property to be sold by posting written
notice of the sale at the courthouse door, and by filing a copy of the notice in
the office of the county clerk of the county in which the sale is to be made at
least twenty-one (21) days preceding the date of the sale. If the property to be
sold is situated in more than one county, a notice shall be posted at the
courthouse door and filed with the county clerk in each county in which the
property to be sold is situated. In addition, Beneficiary shall, at least
twenty-one (21) days preceding the date of sale, serve written notice of the
proposed sale by certified mail on each debtor obligated to pay the debt secured
hereby according to the records of Beneficiary. Notwithstanding any agreement to
the contrary, the holder of the debt shall serve a debtor in default under a
deed of trust or other contract lien on real property used as the debtor’s
residence with written notice by certified mail stating that the debtor is in
default under the deed of trust or other contract lien and giving the debtor at
least 20 days to cure the default before notice of sale can be given under
Section 51.002, subsection (b). The entire calendar day on which the notice
required by this subsection is given, regardless of the time of day at which the
notice is given, is included in computing the 20-day notice period required by
this subsection, and the entire calendar day on which notice of sale is given
under subsection (b) is excluded in computing the 20-day notice period. Service
of such notice shall be completed upon deposit of the notice, enclosed in a
postpaid wrapper, properly addressed to such debtor at the most recent address
as shown by the records of Beneficiary, in a post office or official depository
under the care and custody of the United States Postal Service. The affidavit of
any person having knowledge of the facts to the effect that such service was
completed shall be prima facie evidence of the fact of the service. Any notice
that is required or permitted to be given to Grantor may be addressed to Grantor
at the address as stated above. Any notice that is to be given by certified mail
to any other debtor may, if no address for such other debtor is shown by the
records of Beneficiary, be addressed to such other debtor at the address of
Grantor as is shown by the records of Beneficiary. Notwithstanding the foregoing
provisions of this paragraph, notice of such sale given in accordance with the
requirements of the applicable laws of the State of Texas in effect at the time
of such sale shall constitute sufficient notice of such sale. Trustee may sell
all or any portion of the Property, together or in lots or parcels, and may
execute and deliver to the purchaser or purchasers of such property good and
sufficient assignment documents or other documents of conveyance with covenants
of general warranty made on behalf of Grantor. In no event shall Trustee be
required to exhibit, present, or display at any such sale any of the personalty
described herein to be sold at such sale.
 
5

--------------------------------------------------------------------------------


Section 3.3  The proceeds of any sale of, and the Rents and other amounts
generated by the holding, leasing, management, operation or other use of the
Property, shall be applied by Trustee or Beneficiary (or the receiver, if one is
appointed) in the following order unless otherwise required by applicable law:
first, to the payment of the costs and expenses of taking possession of the
Property and of holding, using, leasing, repairing, improving and selling the
same, including, without limitation, (a) receiver’s fees and expenses, including
the repayment of the amounts evidenced by any receiver’s certificates, (b) court
costs, (c) reasonable attorneys’ and accountants’ fees and expenses, and (d)
costs of advertisement; and second, as provided in Section 2.12(c) of the Credit
Agreement.
 
Section 3.4  Payment of the purchase price to Trustee shall satisfy the
obligation of the purchaser at such sale therefor, and such purchaser shall not
be responsible for the application thereof. The sale or sales by Trustee of less
than the whole of the Property shall not exhaust the power of sale herein
granted, and Trustee is specifically empowered to make successive sale or sales
under such power until the whole of the Property shall be sold; and, if the
proceeds of such sale or sales of less than the whole of the Property shall be
less than the aggregate of the indebtedness and the expenses thereof, this Deed
of Trust and the lien, security interest, and assignment hereof shall remain in
full force and effect as to the unsold portion of the Property just as though no
sale or sales had been made; provided, however, that Grantor shall never have
any right to require the sale or sales of less than the whole of the Property,
but Beneficiary shall have the right, at its sole election, to request Trustee
to sell less than the whole of the Property.
 
Section 3.5  If an Event of Default occurs, the holder of the indebtedness or
any part thereof on which the payment is delinquent shall have the option to
proceed with foreclosure in satisfaction of such item either through judicial
proceedings or by directing Trustee to proceed as if under a full foreclosure,
conducting the sale as herein provided without declaring the entire indebtedness
due, and if sale is made because of default in the payment of an installment, or
a part of an installment, such sale may be made subject to the unmatured part of
the indebtedness; and it is agreed that such sale, if so made, shall not in any
manner affect the unmatured part of the indebtedness, but as to such matured
part this Deed of Trust shall remain in full force and effect as though no sale
had been made under the provisions of this paragraph. Several sales may be made
hereunder without exhausting the right of sale for any unmatured part of any
indebtedness. At any such sale the purchaser may disaffirm any easement granted,
or rental, lease, or other contract made, in violation of any provision of this
Deed of Trust, and may take immediate possession of the Property free from, and
despite the terms of, such grant of easement and rental or lease contract.
Beneficiary may bid and become the purchaser of all or any part of the Property
at any trustee’s or foreclosure sale hereunder, and the amount of Beneficiary’s
successful bid may be credited on the indebtedness.
 
6

--------------------------------------------------------------------------------


Section 3.6  Neither the enforcement of any of the remedies under this Article,
the assignment of the Rents and Leases hereunder, the security interests
hereunder, nor any other remedies afforded to Beneficiary or the Lenders under
the Loan Documents, at law or in equity shall cause Beneficiary or any Lender to
be deemed or construed to be a mortgagee in possession of the Property, to
obligate Beneficiary or any Lender to lease the Property or attempt to do so, or
to take any action, incur any expense, or perform or discharge any obligation,
duty or liability whatsoever under any of the Leases or otherwise.
 
       ARTICLE 4  
TRUSTEE
 
Section 4.1  If the Trustee shall die or become disqualified from acting in the
execution of this trust or shall fail or refuse to execute the same when
requested by the Beneficiary to do so, or if, for any reason, the Beneficiary
shall prefer to appoint a substitute trustee to act instead of the Trustee
herein named, or any substitute trustee previously appointed, the Beneficiary
shall have the full power to appoint, by written instrument a substitute
trustee, or several substitute trustees in succession, who shall succeed to all
of the estate, rights, powers and duties of the Trustee herein named.
 
Section 4.2  Except for gross negligence or willful misconduct, Trustee shall
not be liable for any act or omission or error of judgment. Trustee may rely on
any document believed by him in good faith to be genuine. All money received by
Trustee shall, until used or applied as herein provided, be held in trust, but
need not be segregated (except to the extent required by law), and Trustee shall
not be liable for interest thereon.
 
Section 4.3  To the extent that this Deed of Trust or applicable law authorizes
or empowers Beneficiary to exercise any remedies set forth herein or otherwise,
or perform any acts in connection therewith, Trustee (but not to the exclusion
of Beneficiary unless so required under the law of the State of Texas) shall
have the power to exercise any or all such remedies, and to perform any acts
provided for in this Deed of Trust in connection therewith, all for the benefit
of Beneficiary and on Beneficiary’s behalf in accordance with applicable law of
the State of Texas. In connection therewith, Trustee: (a) shall not exercise, or
waive the exercise of, any Beneficiary’s remedies (other than any rights of
Trustee to any indemnity or reimbursement), except at Beneficiary’s request, and
(b) shall exercise, or waive the exercise of, any or all of Beneficiary’s
remedies at Beneficiary’s request, and in accordance with Beneficiary’s
directions as to the manner of such exercise or waiver. Trustee may, however,
decline to follow Beneficiary’s request or direction if Trustee shall be advised
by counsel that the action or proceeding, or manner thereof, so directed may not
lawfully be taken or waived.
 
7

--------------------------------------------------------------------------------


ARTICLE 5  
ASSIGNMENT OF LEASES AND RENTS
 
Section 5.1  In furtherance of and in addition to the assignment made by Grantor
herein, Grantor hereby absolutely and unconditionally assigns, sells, transfers
and conveys to Beneficiary all of its right, title and interest in and to all
Leases, whether now existing or hereafter entered into, and all of its right,
title and interest in and to all Rents. This assignment is an absolute
assignment and not an assignment for additional security only. So long as no
Event of Default shall have occurred and be continuing, Grantor shall have a
revocable license from Beneficiary to exercise all rights extended to the
landlord under the Leases, including the right to receive and collect all Rents
for use in the payment and performance of the Indebtedness and to otherwise use
the same. The foregoing license is granted subject to the conditional limitation
that no Event of Default shall have occurred and be continuing. Upon the
occurrence and during the continuance of an Event of Default, whether or not
legal proceedings have commenced, and without regard to adequacy of security for
the Indebtedness or solvency of Grantor, the license herein granted shall
automatically expire and terminate, without notice by Beneficiary (any such
notice being hereby expressly waived by Grantor).
 
Section 5.2  Grantor acknowledges that upon recordation of this Deed of Trust,
Beneficiary shall have, to the extent permitted under applicable law, a valid
and fully perfected, first priority, present assignment of the Rents arising out
of the Leases and all security for such Leases subject to the Permitted
Encumbrances and in the case of security deposits, rights of depositors and
requirements of law. Grantor acknowledges and agrees that upon recordation of
this Deed of Trust, Beneficiary’s interest in the Rents shall be deemed to be
fully perfected, “choate” and enforced as to Grantor and all third parties,
including, without limitation, any subsequently appointed trustee in any case
under Title 11 of the United States Code (the “Bankruptcy Code”), without the
necessity of commencing a foreclosure action with respect to this Deed of Trust,
making formal demand for the Rents, obtaining the appointment of a receiver or
taking any other affirmative action.
 
Section 5.3  Without limitation of the absolute nature of the assignment of the
Rents hereunder, Grantor and Beneficiary agree that (a) this Deed of Trust shall
constitute a “security agreement” for purposes of Section 552(b) of the
Bankruptcy Code, (b) the security interest created by this Deed of Trust extends
to the Property acquired before the commencement of a case in bankruptcy and to
all amounts paid as Rents, and (c) such security interest shall extend to all
Rents acquired by the estate after the commencement of any case in bankruptcy.
 
 
8

--------------------------------------------------------------------------------

 
ARTICLE 6  
MISCELLANEOUS
 
Section 6.1  To the extent that proceeds of the Obligations are used to pay any
outstanding lien, charge or encumbrance affecting the Property, such proceeds
have been advanced by Beneficiary at Grantor’s request, and Beneficiary shall be
subrogated to all rights, interests and liens owned or held by any owner or
holder of such outstanding liens, charges and encumbrances, irrespective of
whether such liens, charges or encumbrances are released of record; provided,
however, that the terms and provisions hereof shall govern the rights and
remedies of Beneficiary and shall supersede the terms, provisions, rights, and
remedies under another lien or liens to which Beneficiary is subrogated
hereunder.
 
Section 6.2  No waiver of any default on the part of Grantor or breach of any of
the provisions of this Deed of Trust or of any other instrument executed in
connection with the Obligations shall be considered a waiver of any other or
subsequent default or breach, and no delay or omission in exercising or
enforcing the rights and powers, and likewise no exercise or enforcement of any
rights or powers hereunder shall be held to exhaust such rights and powers, and
every such right and power may be exercised from time to time. Acceptance by
Beneficiary of partial payments shall not constitute a waiver of the default by
failure to make full payments.
 
Section 6.3  To the extent that Grantor may lawfully do so, Grantor hereby
expressly waives any right pertaining to the marshalling of assets, the
exemption of homestead, the administration of estates of decedents, or other
matter to defeat, reduce or affect the right of Beneficiary to sell the Property
for the collection of the Obligations (without any or different resort for
collection), or the right of Beneficiary to the payment of the Obligations out
of the proceeds of sale of the Property in preference to every other person and
claimant.
 
Section 6.4  To the fullest extent permitted by law, Grantor hereby irrevocably
and unconditionally waives and releases (a) all benefit that might accrue to
Grantor by virtue of any present or future law or judicial decision exempting
the Property from attachment, levy or sale on execution or providing for any
stay of execution, exemption from civil process, redemption or extension of time
for payment; (b) all notices of any Event of Default or of Beneficiary’s
election to exercise or the actual exercise of any right, remedy or recourse
provided for under the Credit Documents, except as required to be provided under
the Credit Agreement; and (c) any right to a sale in inverse order of
alienation. Grantor waives any statutory right of redemption and equity of
redemption.
 
Section 6.5  Grantor waives any right or remedy which Grantor may have or be
able to assert pursuant to Chapter 34 of the Business and Commerce Code of the
State of Texas pertaining to the rights and remedies of sureties.
 
Section 6.6  Grantor hereby waives appraisement, or does not waive appraisement,
at the option of the Beneficiary, to be exercised at any time prior to or at
entry of judgment in any action to foreclose this Deed of Trust. Grantor
expressly agrees that the Trustee may offer the Property as a whole or in such
parcels or lots as the Beneficiary, in its sole discretion elects, regardless of
the manner in which the Property may be described. Furthermore, in the event an
interest in any of the Property is foreclosed upon pursuant to a judicial or
non-judicial foreclosure sale, the Grantor agrees as follows: notwithstanding
the provisions of Sections 51.003, 51.004, and 51.005 of the Texas Property Code
(as the same may be amended from time to time), and to the extent permitted by
law, the Grantor agrees that Beneficiary or Trustee, as the case may be, shall
be entitled to seek a deficiency judgment from the Grantor and any other party
obligated in respect of the Obligations equal to the difference between the
amount of the Obligations and the amount for which the Property was sold
pursuant to judicial or non-judicial foreclosure sale. The Grantor expressly
recognizes that this Section constitutes a waiver of the above-cited provisions
of the Texas Property Code which would otherwise permit the Grantor and other
persons against whom recovery of deficiencies is sought (even absent the
initiation of deficiency proceedings against them) to present competent evidence
of the fair market value of the Property as of the date of the foreclosure sale
and offset against any deficiency the amount by which the foreclosure sale price
is determined to be less than such fair market value. The Grantor further
recognizes and agrees that this waiver creates an irrebuttable presumption that
the foreclosure sale price is equal to the fair market value of the Property for
purposes of calculating deficiencies owed by the Grantor or any other person
against whom recovery of a deficiency is sought.
 
 
9

--------------------------------------------------------------------------------

 
Section 6.7  In the event that the amount secured by the Deed of Trust is less
than the Indebtedness, then the amount secured shall be reduced only by the last
and final sums that Borrower repays with respect to the Indebtedness and shall
not be reduced by any intervening repayments of the Indebtedness unless arising
from the Property. So long as the balance of the Indebtedness exceeds the amount
secured, any payments of the Indebtedness shall not be deemed to be applied
against, or to reduce, the portion of the Indebtedness secured by this Deed of
Trust. Such payments shall instead be deemed to reduce only such portions of the
Indebtedness as are secured by other collateral located outside of the state in
which the Property is located or as are unsecured.
 
Section 6.8  All obligations contained in this Deed of Trust are intended by
Grantor and Beneficiary to be, and shall be construed as, covenants running with
the Property. As used herein, “Grantor” shall refer to the party named in the
first paragraph of this Deed of Trust and to any subsequent owner of all or any
portion of the Property. All Persons who acquire an interest in the Property
shall be deemed to have notice of, and be bound by, the terms of the Credit
Agreement and the other Loan Documents; however, no such party shall be entitled
to any rights thereunder without the prior written consent of Beneficiary. In
addition, all of the covenants of Grantor in any Loan Document party thereto are
incorporated herein by reference and, together with covenants in this Section,
shall be covenants running with the land.
 
Section 6.9  (a) At the time provided in clause (b)(iii) of Section 9.10 of the
Credit Agreement, the Property shall be released from the Lien created hereby
and this Deed of Trust and all obligations (other than those expressly stated to
survive such termination) of the Beneficiary and Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Property shall revert to the Grantor. At the
request of Grantor following any such termination, the Beneficiary shall execute
and deliver to Grantor such documents as Grantor shall reasonably request to
evidence such termination.
 
(b)  If the Beneficiary shall be directed or permitted pursuant to clause (i) or
(ii) of Section 9.10(b) of the Credit Agreement to release any Lien or any
portion of the Property, such Property shall be released from the Lien created
hereby to the extent provided under, and subject to the terms and conditions set
forth in, such clauses (i) and (ii). In connection therewith, the Beneficiary,
at the request of Grantor, shall execute and deliver to Grantor such documents
as Grantor shall reasonably request to evidence such release.
 
Section 6.10  THIS DEED OF TRUST AND THE OTHER LOAN DOCUMENTS EMBODY THE FINAL,
ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERCEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS
AMONG THE PARTIES HERETO. 
 
[Remainder of page intentionally left blank.]
 
 
10

--------------------------------------------------------------------------------

 


 



EXECUTED as of the date first hereinabove written.
 
GRANTOR
 
THE BOMBAY COMPANY, INC.
 
a Delaware corporation
 


 
By: /s/ Elaine D. Crowley 
                                                                                               
Name: Elaine D. Crowley
                                                                                              
Title: Sr. Vice President, CFO & Treasurer
 
STATE OF TEXAS §
 
§
 
COUNTY OF TARRANT § 
 
This instrument was acknowledged before me the 24 day of October, 2006, by
Elaine Crowley, the SVP, CFO & Treasurer of The Bombay Company, Inc., a Delaware
corporation, on behalf of said corporation.
 
 
 
[SEAL]  /s/ Rebecca Bonifas
                                                                                                          
Notary Public, State of Texas                          
 
 


 
 

--------------------------------------------------------------------------------

 
 


 



Tarrant County, Texas
 
EXHIBIT A
 
DESCRIPTION OF PREMISES
 


 


 


 
 

--------------------------------------------------------------------------------

 
 





 
EXHIBIT B
 
PERMITTED ENCUMBRANCES
 


 

1.  
Those exceptions appearing in Schedule B of a certain Title Insurance Policy
issued by Chicago Title Insurance Company to Beneficiary with respect to the
Property described in Exhibit A.

 

2.  
That certain Memorandum of Agreement by and between Borrower, as lessor, and
MetroPCS Texas, LLC, a Delaware limited liability company, with an office at
8144 Walnut Hill Lane, Suite 800, Dallas, Texas 75231, as lessee, regarding a
Communications Set Lease Agreement for the purpose of installing, operating, and
maintaining a communications facility and other improvements, to be recorded
with the land records of Tarrant County, Texas in a form reasonably satisfactory
to Beneficiary.

 

3.  
That certain Memorandum of Agreement by and between Borrower, as lessor, and
Southwestern Bell Wireless, LLC d/b/a Cingular Wireless, with an office at 15660
Dallas Parkway, Suite 1300, Dallas, Texas 75248, as lessee, regarding a Lease
Agreement for the purpose of constructing, operating and maintaining a radio
transmission facility and all other activities related thereto, to be recorded
with the land records of Tarrant County, Texas in a form reasonably satisfactory
to Beneficiary.

 


 


 
 
 

--------------------------------------------------------------------------------

 



EXHIBIT C
 
DEED OF TRUST RIDER
 
Deed of Trust Rider attached to and made a part of that certain Deed of Trust,
Security Agreement, Assignment of Leases and Rents and Fixture Filing dated as
of October _____, 2006, is executed and delivered by THE BOMBAY COMPANY, INC., a
Delaware corporation, with an address at 550 Bailey Avenue, Fort Worth, Texas
76107 (“Grantor”), to JACK RATTIKIN, JR., an individual and resident of the
State of Texas, having an address at 201 Main Street, Suite 800, Fort Worth,
Texas 76102, his successors or substitutes (“Trustee”), for the benefit of
GENERAL ELECTRIC CAPITAL CORPORATION, in its capacity as Administrative Agent
and Collateral Agent for the Lenders and the L/C Issuers (as defined in the
Credit Agreement referred to below) (in such capacity, “Administrative Agent”),
having an address of Post Office Box 5201, Norwalk, Connecticut 06856,
Attention: Bombay Account Manager (Administrative Agent, together with its
successors and assigns, “Beneficiary”).
 
With intent to be legally bound, Grantor and Beneficiary agree that the
following terms and conditions are herein made a part of the Deed of Trust as an
integral part thereof. The provisions of this Rider are supplementary to the
provisions of the Deed of Trust to which this Rider is attached and to the
extent any provision of this Rider deals with the same subject matter as similar
provisions of the Deed of Trust, the provisions hereof are to be construed to
expand such similar provisions and not to limit the general application of any
general provision contained in the Deed of Trust. To the extent any provision of
this Rider conflicts with the Deed of Trust, the language in the Deed of Trust
shall control. In case any one or more provisions of this Rider may be found to
be invalid or unenforceable for any reason or in any respect, such invalidity or
unenforceability shall not limit or impair enforcement any other provisions of
this Rider.
 
1.  REPRESENTATIONS AND WARRANTIES.
 
The Grantor hereby represents, covenants and warrants to Beneficiary as follows.
 
1.1  Title; First Lien Status. Grantor represents and warrants to Beneficiary
and Trustee that (a) Grantor owns the Property free and clear of any Liens
except Permitted Encumbrances (subject to exceptions that do not, in the
aggregate, materially impair the use of the personal property and Property of
the Borrowers taken as a whole), and (b) this Deed of Trust creates valid,
enforceable first priority liens and security interests against the Property
except for the Permitted Encumbrances.
 
1.2  No Leases. There are presently in effect no leases of the Property or any
part thereof except for any leases not prohibited under the terms of the Credit
Agreement and the Permitted Encumbrances.
 
1.3  Court Orders, etc.. Grantor is not in default with respect to any order,
writ, injunction, decree or demand of any court or any administrative agency or
governmental authority affecting the Property or the use thereof.
 
 
1

--------------------------------------------------------------------------------

 
1.4  Compliance with Law. To the best of Grantor’s knowledge, the Property is in
material compliance with all applicable laws and governmental regulations,
including but not limited to those governing zoning, land use, subdivision
control, health, safety, fire protection and protection of the environment.
 
2.  CERTAIN COVENANTS AND CONDITIONS.
 
The Grantor covenants and agrees as follows.
 
2.1  First Lien Status. Grantor shall preserve and protect the first lien and
security interest status of this Deed of Trust as provided in the Credit
Agreement.
 
2.2  Maintenance of Property; Alterations. Grantor shall keep and maintain the
Property in accordance with the terms and provisions of Sections 6.2 and 6.6 of
the Credit Agreement.
 
2.3  Insurance. The Grantor agrees, at Grantor’s sole cost and expense, to keep
the Property insured at all times throughout the term of this Deed of Trust with
policies of insurance in accordance with the provisions of Section 6.4 of the
Credit Agreement and as follows:
 
(a)  casualty or physical hazard insurance on an “all risks” basis, (and, to the
extent available in the jurisdiction in which the Property is located, broad
form earthquake coverage in accordance with similar activities in similar
geographic areas), and building code, valuable papers, extra expenses, extended
period of indemnity and electronic data processing coverages, with a full
replacement cost endorsement (including builder’s risk during any period or
periods of time that construction or remodeling is being performed on the
Property) and an “agreed amount” clause, in an amount equal to 100% of the full
replacement cost of all improvements (excluding only the reasonable value of
footings and foundations) and Grantor’s contents therein, in such amounts which
are customary for Persons engaged in the same or similar business and with
nationally recognized insurance companies; and
 
(b)  if at any time the Property or any portion thereof is located in a “Flood
Hazard Area” pursuant to the Flood Disaster Protection Act of 1973 (or any
successor thereto), broad form flood insurance in such total amount as
Beneficiary shall reasonably require from time to time (or the maximum amount
available, if less); and
 
(c)  insurance with respect to other insurable risks and coverages relating to
the Property (including, without limitation, commercial general liability
insurance, business interruption, boiler insurance, builder’s risk insurance,
worker’s compensation insurance, and product liability insurance) in such
amounts which are customary for Persons engaged in the same or similar business
and with nationally recognized insurance companies.
 
 
2

--------------------------------------------------------------------------------

 
All such insurance policies (other liability policies) shall be first payable in
case of loss to Beneficiary by means of a standard non-contributory Beneficiary
clause, shall be primary and without right of contribution from other insurance
which may be available, shall waive any right of setoff, counterclaim,
subrogation, or any deduction in respect of any liability of Grantor and
Beneficiary, shall provide that with respect to Beneficiary, the insurance shall
not be invalidated by any action or inaction by Grantor including without
limitation any representations made by Grantor in the procurement of such
insurance. All liability insurance policies shall include Beneficiary as an
additional insured.
 
2.4  Casualties and Takings. All proceeds of any property or hazard insurance or
awards of damages on account of any taking or condemnation for public use of or
injury to the Property shall be remitted to Beneficiary in accordance with the
provisions of Section 2.8 of the Credit Agreement.
 
2.5  Notice of Condemnation. Grantor, immediately upon obtaining knowledge of
the institution of any proceeding for the condemnation or requisition of the
Property or any portion thereof, shall notify Beneficiary of the pendency of
such proceeding. The Beneficiary may participate in such proceeding, and Grantor
from time to time shall deliver to Beneficiary all instruments requested by
Beneficiary to permit such participation.
 
2.6  Leases; Assignments; Subordination. Except for Leases entered into in the
ordinary course of business and consistent with past practices, Grantor shall
not lease the Property or any part thereof without the prior written consent of
Beneficiary, which consent shall not be unreasonably withheld, conditioned or
delayed. If Grantor shall enter into a Lease, Grantor shall faithfully keep,
observe and satisfy all the obligations on the part of the lessor to be kept,
performed and satisfied under every Lease from time to time in force with
reference to the Property, and shall not alter or terminate any such Lease, or
any guarantee of such Lease, except in the ordinary course of business, or
accept any rentals for more than one month in advance. At any time on notice
from Beneficiary, Grantor shall submit to Beneficiary for examination all such
Leases and on the demand of Beneficiary, shall execute and deliver a separate
instrument collaterally assigning any or all such Leases, or the rents and
profits thereof, in form satisfactory to Beneficiary. The Beneficiary shall have
the right, by the execution of suitable written instruments from time to time,
to subordinate this Deed of Trust, and the rights of Beneficiary hereunder, to
any Lease or Leases from time to time in force with reference to the Property,
and, on the execution of any such instrument, this Deed of Trust shall be
subordinate to the Lease for which such subordination is applicable with the
same force and effect as if such Lease had been executed and delivered, and a
notice thereof recorded to the extent required to give notice to third persons,
prior to the execution, delivery and recording of this Deed of Trust.
 
2.7  Prior Deeds of Trust. If this Deed of Trust, by its terms, is now, or at
any time hereafter, becomes subject or subordinate to a prior deed of trust or
mortgage, Grantor shall fully perform its obligations under such prior deed of
trust or mortgage and shall not, without the consent of Beneficiary, agree to
the modification, amendment or extension of the terms or conditions of such
prior deed of trust or mortgage. Nothing contained in this Section 2.6 is
intended, nor shall it be deemed, to constitute consent by Beneficiary to a
subordination of the lien of this Deed of Trust.
 
 
3

--------------------------------------------------------------------------------

 
2.8  Transfer of Ownership. Grantor shall not sell or permit any transfer of any
interest in the Property, or any part thereof, without the prior express written
consent of Beneficiary, except as expressly permitted by the Credit Agreement.
 
2.9  Priority of Lien; After-Acquired Property. This Deed of Trust is and will
be maintained as a valid deed of trust lien on the Property subject only to the
Permitted Encumbrances. All property of every kind acquired by Grantor after the
date hereof which, by the terms hereof, is required or intended to be subjected
to the lien of this Deed of Trust shall, immediately upon the acquisition
thereof by Grantor, and without any further mortgage, conveyance, assignment or
transfer, become subject to the lien of this Deed of Trust. The Grantor will do,
execute, acknowledge and deliver all and every such further conveyances,
mortgages, and assurances as Beneficiary shall reasonably require for
accomplishing the purposes of this Deed of Trust. If any action or proceeding
shall be instituted to recover possession of the Property or for the foreclosure
of any other mortgage or Deed of Trust or for any other purpose affecting the
Property or this Deed of Trust, Grantor will immediately, upon service thereof
on or by Grantor, deliver to Beneficiary a true copy of each precept, petition,
summons, complaint, notice of motion, order to show cause, and all other
process, pleadings and papers, however designated, served in any such action or
proceeding.
 
2.10  Security Agreement. This Deed of Trust shall constitute a security
agreement under Article 9 of the Uniform Commercial Code (the “Code”) in each
applicable jurisdiction with respect to Fixtures, now or hereafter acquired by
Grantor, which might otherwise be deemed “personal property” covered by this
Deed of Trust. Grantor has granted and does hereby grant Beneficiary a security
interest in the Fixtures and in all additions and accessions thereto, renewals
and replacements thereof and all substitutions therefor and proceeds thereof for
the purpose of securing all Obligations now or hereafter secured by this Deed of
Trust. The following provisions relate to such security interest:
 
(1)  Upon the occurrence of an Event of Default, Beneficiary shall have the
rights and remedies of a secured party under the Code as well as all other
rights and remedies available at law or in equity or under this Deed of Trust.
 
(2)  This Deed of Trust also constitutes a Uniform Commercial Code financing
statement which is being filed as a fixture filing. Grantor is the record owner
of the real estate described on Exhibit A hereto. The collateral is described
herein, some of which is or may become fixtures on the real estate described on
Exhibit A hereto. The names and mailing addresses of the Debtor (“Grantor”
herein) and secured party (“Beneficiary” herein) are set forth on the first page
of this Deed of Trust. The Debtor is a corporation organized under the laws of
the State of Delaware and its organizational identification number, if any, is
0813243.
 
(3)  Terms defined in the Code and not otherwise defined in this Deed of Trust
shall have the same meanings in this subparagraph as are set forth in the Code.
In the event that a term is used in Article 9 of the Code and also in another
Article, the tern used in this subparagraph is that used in Article 9.
 
(4)  A carbon, photostatic or other reproduction of this Deed of Trust shall be
sufficient as a financing statement. The Beneficiary shall have the right at any
time to file a manually executed counterpart or a carbon, photostatic or other
reproduction of this Deed of Trust as a financing statement in either the
central or local property records of any jurisdiction wherein the collateral is
situated, but the failure of the Beneficiary to do so shall not impair (i) the
effectiveness of this Deed of Trust as a fixture filing as permitted by Section
9.402(f) of the Uniform Commercial Code, or (ii) the validity and enforceability
of this Deed of Trust in any respect whatsoever.
 
 
4

--------------------------------------------------------------------------------

 
3.  DEFAULT AND REMEDIES.
 
3.1  Default; Acceleration of Obligations. If an Event of Default shall occur
and be continuing then Beneficiary may exercise the remedies provided under this
Deed of Trust, under the Credit Agreement, under any and all other instruments
and documents providing security for the Credit Agreement, under any and all
other instruments and documents providing security for the Obligations, or under
the laws of the state where the Property is situated, or any one or more of such
remedies. In the event that any Event of Default shall occur and be continuing,
Beneficiary may declare the Indebtedness immediately due and payable, in whole
or in part, as provided in Section 8.2 of the Credit Agreement, whereupon such
Indebtedness shall be forthwith due and payable without demand, presentment for
payment, notice of nonpayment, protest, notice of protest, notice of intent to
accelerate, notice of acceleration and all other notices or further actions of
any kind, all of which are hereby expressly waived by Grantor.
 
3.2  Operation of Property. Upon the occurrence and during the continuance of an
Event of Default, Beneficiary may hold, lease, manage, operate or otherwise use
or permit the use of the Property, either itself or by other persons, firms or
entities, in such manner, for such time and upon such other terms as Beneficiary
may deem to be prudent and reasonable under the circumstances (making such
repairs, alterations, additions and improvements thereto and taking any and all
other action with reference thereto, from time to time, as Beneficiary shall
deem necessary or desirable), and apply all rents, profits and other amounts
collected in connection therewith in accordance with the other provisions of
this Deed of Trust.
 
3.3  Receiver. Upon the occurrence and during the continuance of an Event of
Default, or actual or threatened waste to all or any part of the Property, or at
any time while a suit is pending to foreclose or reform this Deed of Trust or to
enforce any provision hereof, Beneficiary shall have the right to apply without
notice for the appointment of a receiver of all or any part of the Property and
the rents and profits thereof, and such receiver shall have all the broad and
effective functions and powers anywhere entrusted by a court to a receiver.
Beneficiary shall be entitled to the appointment of said receiver forthwith as a
matter of absolute right, without regard to the adequacy or inadequacy of the
value of the Property or the solvency or insolvency of Grantor or any other
defendant, and Grantor hereby waives any right to object to the appointment of
such receiver and expressly consents thereto. The income, profits, rents, issues
and revenues from the Property shall be applied by such receiver according to
the provisions of this Deed of Trust and the practice of the court appointing
such receiver.
 
3.4  Certain Terms of Foreclosure Sale. At any foreclosure sale, any
combination, or all, of the Property or security given to secure the
indebtedness secured hereby, may be offered for sale for one total price, and
the proceeds of such sale accounted for in one account without distinction
between the items of security or without assigning to them any proportion of
such proceeds, Grantor hereby waiving the application of any doctrine of
marshaling; and, in case Beneficiary, in the exercise of the power of sale
herein given, elects to sell in parts or parcels, said sales may be held from
time to time, and the power shall not be fully executed until all of the
property or security not previously sold shall have been sold.
 
 
5

--------------------------------------------------------------------------------

 
3.5  Uniform Commercial Code. If the provisions of the Uniform Commercial Code
are applicable to any property or security given to secure the indebtedness
secured hereby which is sold in combination with or as a part of the Property,
or any part thereof, at one or more foreclosure sales, any notice required under
such provisions shall be fully satisfied by the notice given in execution of the
power of sale or other provision in accordance with which the sale of real
property pursuant to such foreclosure is held with respect to the Property or
any part thereof.
 
3.6  Rights Cumulative. Each right, power and remedy conferred upon Beneficiary
by this Deed of Trust, the Credit Agreement and by all other documents
evidencing or securing the Obligations and conferred by law or in equity is
cumulative and in addition to every other right, power and remedy herein or
therein set forth or otherwise so existing, may be exercised from time to time,
as often, and in such order, as may be deemed expedient by Beneficiary, and the
exercise or the beginning of the exercise of one right, power or remedy shall
not be a waiver of the right to exercise at the same time or thereafter any
other right, power or remedy, and no delay or omission of, or discontinuance by,
Beneficiary in the exercise of any right, power or remedy accruing hereunder or
arising otherwise shall impair my such right, power or remedy, or be construed
to be a waiver of any default or acquiescence therein. To constitute a waiver,
there must be a writing signed by an officer of Beneficiary and directed to
Grantor, specifying the waiver.
 
3.7  Restoration. In case Beneficiary shall have proceeded to enforce any right
or remedy under this Deed of Trust or the Credit Agreement by foreclosure, entry
or otherwise, and such proceedings shall have been discontinued or abandoned for
any reason, or shall have been determined adversely to Beneficiary, then and in
every such case Grantor and Beneficiary shall be restored to their former
positions and rights hereunder, and all rights, powers and remedies of
Beneficiary shall continue as if no such proceeding had been taken. In the event
of a breach or default under this Deed of Trust or under the Credit Agreement or
any other Loan Document, Grantor agrees to pay and to indemnify and hold
harmless Beneficiary and the Lenders for all reasonable expenses, attorneys’
fees, taxes and other court costs occasioned by such breach or default.
 
4.  MISCELLANEOUS.
 
4.1  Notices. All notices, requests and other communications hereunder shall be
made in writing and shall be given in the manner set forth in the Credit
Agreement.
 
4.2  Successors and Assigns; Joint and Several Liability; Partial Invalidity.
All the covenants and agreements of Grantor herein contained shall be binding
upon Grantor and the successors and assigns of Grantor. In case any one or more
of the provisions of this Deed of Trust may be found to be invalid, or
unenforceable for any reason or in any respect, such invalidity or
unenforceability shall not limit or impair enforcement of any other provision
thereof.
 
 
6

--------------------------------------------------------------------------------

 
4.3  Future Advances; Revolving Credit Advances. This Deed of Trust shall
secure, and constitute a lien upon the Property for, all future advances and
revolving credit advances or readvances made by Beneficiary or any of the
Lenders under the Credit Agreement at any time or times hereafter, whether or
not any reference is made to this Deed of Trust at the time such advances are
made, and all such sums shall be equally secured with and, to the extent
permitted by law, have the same priority as the Obligations outstandings as of
the date hereof. A portion of the indebtedness evidenced by the Notes is
revolving credit indebtedness. The Credit Agreement provides that a portion of
the principal sum of $125,000,000.00 may be advanced, repaid and readvanced from
time to time in accordance with the terms and provisions of the Credit
Agreement. Accordingly, the aggregate principal advances during the tem of the
Credit Agreement may exceed $125,000,000.00; provided, however, at no time shall
the aggregate outstanding principal balance exceed $125,000,000.00, except for
advances made to protect the lien of this Deed of Trust as hereinabove provided.
Grantor agrees that if the outstanding balance of the Credit Agreement,
principal and interest, is ever repaid to zero (despite any express prohibition
to the contrary contained in the Credit Agreement), the lien and security
interest of this Deed of Trust shall not be deemed released or extinguished by
operation of law or implied intent of the parties. This Deed of Trust shall
remain in full force and effect as to any further advances or readvances under
the Credit Agreement made after any such zero balance until the Obligations are
paid in full, all agreements to make further advances and readvances have been
terminated and this Deed of Trust has been canceled of record. Grantor waives
the operation of any applicable statute, case law or regulation having a
contrary effect. The outstanding principal amount of the indebtedness under the
Credit Agreement will bear interest at a variable rate or rates calculated in
accordance with the terms and conditions of the Credit Agreement. The Credit
Agreement is hereby incorporated into this Deed of Trust with regard to all
references made to it in this Deed of Trust.
 
4.4  Modification. No change, amendment, modification, cancellation or discharge
of this Deed of Trust, or any part hereof, shall be valid unless in writing and
signed by the parties hereto or their respective successors and assigns.
 
4.5  Captions. Section headings are inserted for convenience of reference only,
do not form part of this Deed of Trust and shall be disregarded for purposes of
the interpretation of the terms of this Deed of Trust.
 
4.6  Governing Law. This Deed of Trust and the perfection and enforcement of the
lien and security interest hereunder (and any financing statement filed in
connection herewith) shall be governed by and construed and enforced in
accordance with the laws of the state in which the Premises is situated.
 


 


 